UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [x] Filed by a Party other than the Registrant ▫ Check the appropriate box: ▫ Preliminary Proxy Statement ▫ Confidential, for Use of the ▫ Definitive Proxy Statement Commission Only (as permitted by ▫ Definitive Additional Materials Rule 14a-6(e)(2)) [x] Soliciting Material Pursuant to §240.14a-12 PUTNAM MASTER INTERMEDIATE INCOME TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x]
